Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s arguments filed 3/9/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.
As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.

Status of Claims 
Claims 1-3, 5-6, 8, 11-13, 17, 38, 41-44, 50, 90-92 and 112 are pending.
Claims 2-3, 30 and 90-92 remain withdrawn.
Claims 1, 5-6, 8, 11-13, 17, 38, 41-44, 48, 50 and 112 are currently under examination and the subject matter of the present Office Action.

Maintained:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 11-13, 17, 38, 41-44, 48, 50 and 112  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeyens-Cabrera et al. (EP 2090311) in view of Stein & Arnold (Expert Opinion on Pharmacotherapy, 13:1, 125-137) and Li et al. (Pharm. Res. 2011, 28: 610-625).
Baeyens-Cabrera et al. teach a method of treating neuropathic pain resulting from chemotherapy with administration of an effective amount of the sigma receptor ligand, buflomedil (claim 12; paragraphs [0006], [0049], [0086-[0087]).  The neuropathic pain is peripheral neuropathic pain, allodynia or hyperalgesia (paragraph [0009]).  The chemotherapy agents is oxaliplatin (paragraph [0079]).  The chemotherapy can be administered before, after or at the same time as buflomedil (paragraph [0087]).  Therapeutic amounts range from 7.5 mg/kg to 60 mg/kg of the sigma receptor ligand (Fig. 3).
Baeyens-Cabrera et al. are silent on the administration to a subject having colorectal cancer.
Stein & Arnold teach that oxaliplatin has proven beneficial in the treatment of colorectal cancer (CRC) and can currently be regarded as one of the three most important chemotherapy drugs used in the treatment of metastatic disease and adjuvant therapy in stage II/III after resection (abstract).  Oxaliplatin is administered intravenously (Box 1, page 126).  Peripheral sensory neuropathy, including 3/4 neurotoxicity, associated with oxaliplatin administration is known and an effective strategy is needed (pages 130-131).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer buflomedil to a subject being administered oxaliplatin for the treatment of colorectal 
Regarding the dosage amount of buflomedil, the optimization of amount and the schedule of administration is a matter well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 
Regarding the expression of OCT1 or OCT3 (claim 38), Li et al. teach that OCT1 is known to be expressed in colorectal cancer (page 611, right column, lines 1-4).  

Response to Applicant’s Remarks
Applicant alleges that “’buflomedil Hcl’s is mentioned only four times in the specification of Baeyens-Cabrera, including a first laundry list…” Applicant appears to be of the persuasion that, because the reference disclose compounds in addition to the one instantly elected, this somehow constitutes a complete lack of teaching of the claimed compound and/or constitutes a teaching away from the instantly claimed compound.  This is not persuasive.  A preferred or exemplified embodiment does not constitute a teaching away from other embodiments disclosed within the four corners of the reference, including non-
Applicant alleges that “amitriptyline, a known sigma 1 receptor antagonist, is ineffective in preventing or treating CIPN (chemotherapy-induced peripheral neuropathy).”  Hershman et al. (Exhibit C) which is cited as evidence has been reviewed.  It is noted that this reference does not identify amitriptyline as a sigma receptor antagonist.  A review of the literature confirms that amitriptyline has “a high-to-moderate affinity for the sigma-1 receptor” (Wang et al., CNS Neuroscience & Therapeutics, 22, 2016, 368-377; page 368, left column).
Applicant alleges that “the chemical structure of buflomedil is distinct from that of BD-1063.”  The basis of the rejection is not that buflomedil is structurally similar to BD-1063.  Rather, the basis of obviousness is that one of skill would have found it obvious to administer buflomedil to a subject being administering oxaliplatin for the treatment of colorectal cancer.
Applicant alleges that “[b]oth Stein & Arnold and Li are completely silent about buflomedil, much less its effect in treating oxaliplatin-induced peripheral neuropathy.”  Applicant is again reminded that rejections made under 35 U.S.C. 103(a) are based upon the combination of references.  As a result, focusing solely on the discrete teachings of each of the cited references is tantamount to examining each of them inside of a vacuum and fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone.  In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately.  To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Please reference In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Applicant alleges that the “claimed invention is based at least in part on the inventors’ discovery that (sic) (1) buflomedil… inhibit OCT2-mediated oxaliplatin uptake; (2) colorectal and liver cancer do not express OCT2…”  Applicant is reminded that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  The court stated that “just the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."  MPEP 2112[R-3](I).  
In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided in support of the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.

CONCLUSION
	No claim is found to be allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/